DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst-Dederichs et al. (U.S. Patent 8,857,820, cited in IDS) in view of Iwashita et al. (U.S. Patent 6,279,913) and Banfield et al. (U.S. PGPub 2017/0102071).
Claim 1: Herbst-Dederichs discloses a method for manufacturing a piston ring (1), comprising; providing a piston ring base (defined in part by inner surface 3 and upper/lower surfaces 4, for example) having an unchamfered face surface (2 - no chamfer is shown or disclosed and so it is presumed to be unchamfered), and a gap (5) between two gap surfaces (9, 10) of the ring; depositing a coating (6) on the face surface (2) via physical vapor deposition (PVD - column 2, lines 44-46); and lapping the coating (column 2, lines 57-58).
Herbst-Dederichs et al. does not perform grit blasting on the face surface to create a roughened texture having an average surface roughness Ra of 0.3-1.5 [micrometers], the roughened texture being formed by peaks and valleys in the face surface. However, Iwashita teaches a similar method of a of .3 - 1.5 μm (0.05-1 micrometers - column 2, lines 38-46 - which overlaps the claimed range, see MPEP 2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grit blasted the face surface of Herbst-Dederichs et al. as taught by Iwashita et al. in order to have prevented adhesion issues while also avoiding excessive roughness (column 2, lines 47-54). It is also suggested from Iwashita, as cited above, that the resulting coating would generally exhibit the peaks and valleys of the roughened face surface. See also column 2, lines 61-64. However, the examiner also submits that depending upon variables such as underlying surface roughness, coating technique and coating thickness, the coating would inherently follow the [peaks and valleys of the underlying surface to some extent. Because the variables of the prior art are substantially the same as those claimed, it is submitted that the result would also be the same.
The lapping employed by Herbst-Dederichs et al. would remove peaks in the coating surface without penetrating it (i.e. the coating is only smoothed, not removed entirely), but it is not clear that it would remove peaks in the surfaces so that the coated surfaces contain plateaus and valleys. However, Banfield et al. teaches providing a coating with plateaus (18) and valleys (17) by removing peaks (16) therefrom subsequent to the coating process (paragraph 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the peaks as taught by Banfield et al. since it improves the performance of the piston ring.
Claim 5: Referring to Herbst-Dederichs et al., the coating is applied at a thickness of at least 10µm (e.g. 30µm - column 2, lines 50-52).
Claims 6 and 7: The coating is a metal nitride or a diamond-like carbon (DLC) coating (column 2, lines 22-24). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst-Dederichs et al., Iwashita et al., and Banfield et al. as applied to claim 1 above, and further in view of He (U.S. PGPub 2002/0081251, cited in IDS) and Ooya et al. (EP0707092, cited in IDS).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For example, one of ordinary skill would have known that the grit size would have influenced the resulting surface roughness and so would have experimented to discover the appropriate grit size to achieve the desired roughness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst-Dederichs et al., Iwashita et al., and Banfield et al., He, and Ooya et al. as applied to claim 2 above, and further in view of Opel et al. (PGPub 2003/0064665).
The previously cited references teach a method substantially as claimed except for wherein the grit is formed from a mixture of 120, 180 and 220 grit. However, Opel et al. further teaches that it is well known in abrasive grit blasting that the use of a mixture of particle sizes can deliver improved performance in some applications (paragraphs 53 and 55). In light of this, in addition to Banfield and Ooya et al. as discussed above, the examiner submits that one of ordinary skill would have had motivation to contemplate an optimal mixture of grits as opposed to just a single grit, and discovering such a mixture would have involved merely routine experimentation to achieve the desired roughness considering that grit size is a known variable in determining the resulting surface roughness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst-Dederichs et al., Iwashita et al., and Banfield et al. as applied to claim 1 above, and further in view of Thompson et al. (U.S. PGPub 2015/0111058, cited in IDS) and Saylor et al. (U.S. PGPub 2003/0134956).
 wherein the grit blasting takes place at angles of 35 degrees and 55 degree to the face surface of the piston ring. However, Thompson et al. teaches grit blasting at an angle of between about 30 and about 60 degrees (paragraph 27) prior to coating, noting that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). Furthermore, Saylor et al. teaches that grit blast angle is among a number of variables dictated by the composition of the surface to be blasted (and also teaches an angle of between about 35 and 90 degrees - paragraph 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grit blasted at 35 and 55 degrees, for example depending upon the substrate material, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst-Dederichs et al., Iwashita et al., and Banfield et al. as applied to claim 1 above, and further in view of Hite et al. (U.S. Patent 5,605,741, cited in IDS).
Herbst-Dederichs et al., Iwashita et al., and Banfield et al. teach a method substantially as claimed except for further comprising hardening the piston ring prior to grit blasting via a case hardening or through hardening process. However, Hite et al. teaches a similar method where the piston ring base is case hardened or through hardened prior to grit blasting (nitrided - column 2, lines 29-45, noting that Applicant equates nitiriding to such process as noted in the specification at pages 5-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have hardened the piston ring in such a way, for example in order to have increased its wear resistance as is known in the art.

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered. It is noted that the remarks filed 7/29/2021 by Applicant’s representative essentially reiterate verbatim the arguments made in 
Physical vapor deposition (PVD) application of coatings forms a hard and rather rough as applied coating, and due to these characteristics, the surface before the application of the coating is prepared to be as smooth as reasonably possible to avoid expensive post-processing on the applied coating. In Iwashita, the nodules are formed within the DLC coating during the application of the coating. The piston ring surface itself is shown as smooth. Iwashita is silent on the preparation of the surface before the coating:
"The present invention is a sliding member having a diamond-like carbon film on a sliding surface of the sliding member, wherein the diamond-like carbon film has a surface structure in which diamond-like carbon has been deposited in nodular shapes in sizes of 0.5 to 5 micrometers."
The coating in Iwashita is rough from the nodules created during the PVD coating process. Therefore, tt1e coating is lapped after the application breaking the peaks from the hard nodules to prevent excessive wearing or scuffing against the mating bore surface. This is why the industry standard is to avoid additional surface roughness before application a PVD coating and to create a smooth base metal, and since any increase in roughness coating roughness, requiring additional post coating processing such as lapping, or polishing to "smooth" the coating to avoid the nodules from causing excessive wear against the mating running surface (cylinder lining). Iwashita teaches the typical process, silent to any pre-coating surface preparation, and the lapping of the coating is typical for removing peaks from the deposited nodular shapes of a PVD applied DLC coating.
The present patent application teaches away from the standard approach by roughening the surface before the PVD application of the coating and applying the PVD coating to a layer thickness that allows for a lapping operation that removes the peaks but does not altogether remove the PVD applied metal nitride or DLC layer.
As cited in the previous Office Action, column 2, lines 38-54 of Iwashita clearly states that the underlying piston ring surface is roughened (e.g. by “blasting”), and specifically to within a range similar to and overlapping with that recited in claim 1, and the resulting structure of the nodules is directly related to the roughness of the preparation. Applicant provides no citation for the quoted excerpt from Iwashita, and 
The patent to Herbst Dederichs relates to addressing tip scuff. The roughness is ground roughness and has nothing to do with the surface roughness of the piston ring surface prior to the application of the coating. The "ground" or additional lapping at the tips is to address a high-pressure point near the ring gap, and the additional lapping is for increasing the clearance at the ends reduces a scuffing concern, this is well known in the art. This patent and the relevant surface near the gap have zero relevance to the adhesion/lubrication properties of the coating, and the '820 patent is entirely silent on any surface treatment of the piston ring before applying the coating.
The surfaces near the gap or tips of the ring expounded upon by Applicant are not relevant to the scope of the rejection. The examiner also acknowledged in the rejection that Herbst Dederichs is silent regarding surface roughening. This does not means that the reference teaches away from such a step. Contrary to Applicant’s assertions, Iwashita does teach roughening prior to coating. Applicant’s arguments do not explain how it would not have been obvious to have provided a roughened substrate surface, as taught by Iwashita, to the piston ring of Herbst Dederichs, for example for the purpose of enhancing surface adhesion as taught by Iwashita.
The patent application to Banfield addresses a roughness and coating property that improved the lubrication and avoided scuffing or wear for an amorphous carbon, or DLC coating, with a specific ratio of sp3 to sp2 bonding within the amorphous coating. And Banfield again teaches only a post coating lapping to prevent scuffing or wear against the cylinder bore. The amorphous carbon coating of Banfield again is applied to a smooth piston surface, as is shown by the straight surface line in the Figures, and is well known in the industry. Therefore, Banfield does not teach or address the adhesion or chipping issues of a PVD applied coating. The specific amorphous carbon coating has the exterior profile shown in Fig. 3 and further illustrates the roughness common of PVD coatings, due to the nodules created by the PVD application, and why this coating process had previously been applied to a ring surface with low roughness, a ring surface created by a pre-coating lapping or polishing operation to remove and avoid additional surface roughness from telegraphing through the coating. Again, Banfield ls silent on the base metal preparation and only focuses on the post coating process, and does not teach the roughening of the piston ring surface before the application of the specific amorphous carbon, therefore Banfield does not teach a PVD metal nitride or DLC coating having an increased adhesion to a surface due to roughening the base surface and the lubrication valleys of the roughened ring surface telegraphing through the PVD coating.
As noted in previous Office Actions, Banfield is narrowly cited to teach the post-coating lapping process, and why one of ordinary skill might have been motivated to have removed surface peaks to form plateaus while leaving the valleys. Banfield is apparently silent regarding surface preparation prior to coating and thus neither teaches nor teaches away from a particular underlying roughness. The highly schematic layer cross section in Fig. 2, for example, should not be construed as a positive disclosure of a smooth surface. Regardless, whether Banfield's substrate surface is smooth or not is irrelevant to this discussion, as Iwashita already provides motivation for roughening the underlying surface. Applicant has not cited any specific portion of Banfield in support of these arguments but instead makes generalized statements without specific support, nor does applicant's argument provide convincing reasoning why one of ordinary skill would not have been motivated to have applied the surface technique of Banfield to a piston ring as disclosed by Herbst Dederichs.
None of these cited patents describe the roughening of the piston ring surface BEFORE a PVD coating, as a smoother surface is what the industry and prior art teach to avoid excessive or additional surface roughness telegraphing from the ring surface through to the outer surface of the coating. And none of the cited patents address the adhesion issues for PVD coatings, of a metal nitride or DLC composition. Hence why prior art piston rings commonly utilized a chamfer or some type of relief along the running surface and gaps to avoid a chipping or coating delamination failure near the edge, All the cited prior art fails even to mention a surface preparation to increase surface roughness, and all fail to illustrate a surface having a roughness before the PVD application of the coating to increase the adhesion. In fact, all of the cited patents illustrate the piston surface as a straight, flat, and smooth surface line to apply the coating. And therefore none teach or disclose lapping of the coating layer applied to a roughened surface that allows for increased adhesion, and a finished outer surface of the coating to include increased valleys in the coating by telegraphing the valleys of the roughened metal surface through the coating forming additional lubrication pockets on the running surface of the PVD coated piston ring.
As noted above, arguments alleging that no references disclose a roughened surface are demonstrably false in view of Iwashita, which is cited for this very purpose. Therefore, this and other similar arguments and arguments relying thereon are considered moot.
The present invention is the first time a non-chamfered piston ring can be manufactured with a PVD coating, since the roughened base surface avoids the abovementioned adhesion issues, even at the edge and gap allowing for the removal of the chamfer profile on the piston ring. In addition, the roughened ring surface telegraphs the peaks and valleys through the PVD coating, and after the lapping of the coated surface provides for increased lubrication carrying capacity, within the valleys, without the need of any additional texturing or roughening processes to the exterior coated surface.
As cited in the rejection, Herbst-Dederichs alone discloses an unchamfered piston ring with a PVD coating. Therefore, the statement “The present invention is the first time a non-chamfered piston ring can be manufactured with a PVD coating” appears to be false in view of Herbst-Dederichs.
All of Applicant's arguments generally attack the references individually and none of the arguments convincingly suggest why the modifications to Herbst-Dederichs in view of Iwashita and Banfield would not have been obvious. Applicant's arguments also do not address why the telegraphing of the peaks and valleys of the substrate to the coating would not have been inherent as submitted by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew P Travers/             Primary Examiner, Art Unit 3726